In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00069-CV
______________________________


CITY OF ECTOR, TEXAS, Appellant
 
V.
 
MICHAEL ABBOTT AND MATTHEW ABBOTT, Appellees


                                              

On Appeal from the 6th Judicial District Court
Fannin County, Texas
Trial Court No. 35610


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION
            Appellant, City of Ector, Texas, and Appellees, Michael Abbott and Matthew Abbott, have
agreed to seek from this Court a dismissal of their pending appeal.  In their agreed motion, the parties
indicate they have reached a settlement in the matter, and neither party wishes to pursue its claims
against the other.  Rule 42.1 of the Texas Rules of Appellate Procedure authorizes this Court to
dismiss an appeal on the filing of a proper motion.  See Tex. R. App. P. 42.1.  The parties' agreed
motion complies with the requirements of Rule 42.1.  
            Accordingly, we grant the motion and dismiss the appeal.     
 
                                                                                    Jack Carter
                                                                                    Justice

Date Submitted:          September 21, 2004
Date Decided:             September 22, 2004

at:
1.The trial court will create a list of all exhibits to be released to the State.  Each item
shall be assigned a specific number by the trial court, and the list shall include a detailed
description of each item (including any unique identifiers, such as serial numbers, exhibit
numbers, or other markings). 
 
2.The trial court's order releasing exhibits shall include provisions for the safekeeping,
transportation, and return of each exhibit.  Accord Tex. R. App. P. 34.6(g)(2).
 
3.The trial court clerk shall prepare a supplemental clerk's record in this case; the
record shall include copies of (1) the trial court's list of exhibits and (2) the order releasing
exhibits.
 
4.The court reporter shall photocopy each exhibit to be released to the State.  The
reporter shall include these photocopies in the official reporter's record submitted in
connection with the appeal in cause number 06-05-00203-CR.
 
5.The trial court shall make all efforts to ensure the exhibits released are not changed,
altered, or damaged in any way.
 
6.Immediately upon completion of the trial in State v. Gregory Scott Narramore, all
previously-released exhibits, whether admitted or not into evidence in that trial, shall be
returned by the State to the clerk of the trial court.  The trial court shall verify that all
previously-released exhibits have been returned by the State.  The trial court shall then certify
by written order that all previously-released exhibits have been returned in proper condition. 
If any exhibit is missing, altered, destroyed, or damaged, the trial court shall note such fact(s)
as part of the written certification.  The clerk of the trial court shall send to this Court a
supplemental clerk's record that includes that certification.

If the trial court determines any exhibit is missing, altered, destroyed, or damaged, the trial court is
directed to issue any order for the purpose of locating, replacing, or restoring such exhibit, or any
sanction within its jurisdiction that the court determines to be appropriate.
            IT IS SO ORDERED.
 
 
                                                                        Jack Carter
                                                                        Justice
 
Date:   October 4, 2005